Case: 16-14726    Date Filed: 09/21/2017   Page: 1 of 5


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                       Nos. 16-14726 & 16-14972
                        Non-Argument Calendar
                      ________________________

                       Agency No. A039-072-266



HOWARD PAUL LEVY,

                                                                       Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                      ________________________

                 Petitions for Review of a Decision of the
                       Board of Immigration Appeals
                       ________________________

                            (September 21, 2017)

Before ED CARNES, Chief Judge, TJOFLAT, and WILLIAM PRYOR, Circuit
Judges.

PER CURIAM:
                Case: 16-14726       Date Filed: 09/21/2017       Page: 2 of 5


       Howard Paul Levy petitions for review of the Board of Immigration

Appeals’ order affirming his removal from the United States. Levy is a native and

citizen of Jamaica. His father and mother were unmarried but his father

acknowledged paternity at birth. Levy’s father became a lawful permanent

resident of the United States in 1978, obtained full custody of Levy in 1984, and

became a naturalized citizen in 1985. Levy became a lawful permanent resident of

the United States in 1985 and resided with his father. Levy’s mother never resided

nor acquired immigration status in the United States and died in 2013.

       After a jury convicted Levy for conspiracy to commit mail fraud, 18 U.S.C.

§ 1349, the Department of Homeland Security began proceedings to remove him

from the country. The Immigration Judge sustained the removal charge. Levy

moved to terminate the proceedings, contending that he is a United States citizen

by way of his father’s naturalization. The IJ denied his motion and Levy appealed

to the BIA, which adopted and affirmed the IJ’s ruling and dismissed his appeal.

       Levy contends that the derivative naturalization statute at issue, former

Immigration and Nationality Act § 321(a)(3), 8 U.S.C. § 1432(a)(3) (1985),1

violates the equal protection component of the Fifth Amendment because it

discriminates based on gender. We have jurisdiction to consider and review de

       1
         When an individual seeks derivative citizenship from naturalization, the BIA applies the
law in effect when the last material condition was met. In Re Rodriguez-Tejedor, 23 I. & N.
Dec. 153, 163 (BIA 2001). In this case, the BIA applied the law in effect in 1985 — when
Levy’s father was naturalized.
                                               2
              Case: 16-14726     Date Filed: 09/21/2017    Page: 3 of 5


novo constitutional claims and questions of law related to the INA. 8 U.S.C.

§ 1252(a)(2)(D); see Cole v. U.S. Att’y Gen., 712 F.3d 517, 523 (11th Cir. 2013).

      Former INA § 321(a) provides:

      (a) A child born outside of the United States of alien parents, or
      of an alien parent and a citizen parent who has subsequently
      lost citizenship of the United States, becomes a citizen of the
      United States upon fulfillment of the following conditions:

             (1) The naturalization of both parents; or

             (2) The naturalization of the surviving parent if one of the
                 parents is deceased; or

             (3) The naturalization of the parent having legal custody
                 of the child when there has been a legal separation of
                 the parents or the naturalization of the mother if the
                 child was born out of wedlock and the paternity of the
                 child has not been established by legitimation; and if

             (4) Such naturalization takes place while such child is
                 under the age of eighteen years; and

             (5) Such child is residing in the United States pursuant to
                 a lawful admission for permanent residence at the
                 time of the naturalization of the parent last naturalized
                 under clause (1) of this subsection, or the parent
                 naturalized under clause (2) or (3) of this subsection,
                 or thereafter begins to reside permanently in the
                 United States while under the age of eighteen years.

INA § 321(a) (1985). Levy could derive citizenship only under the first clause of

§ 321(a)(3), which confers citizenship based on “[t]he naturalization of the parent

having legal custody of the child when there has been a legal separation of the



                                           3
                Case: 16-14726       Date Filed: 09/21/2017       Page: 4 of 5


parents.”2 The IJ and BIA determined that Levy did not derive citizenship under

that provision because his parents never married and, as a result, never “legally

separat[ed].” Id. § 321(a)(3). Levy argues that the marital status criterion

constitutes gender discrimination based on a “caregiver/breadwinner dichotomy.”

According to him, if his mother instead of his father had been a United States

citizen, he would be a citizen.

       Levy misreads the statute. For a legitimated child such as Levy, the

pertinent paragraph refers only to a “parent having legal custody of the child” and

does not distinguish between mothers and fathers. Id. It does not discriminate

based on gender because it favors neither mothers nor fathers. Had the situation

been reversed — if Levy’s mother had become a lawful permanent resident,

obtained citizenship, and raised him in the United States while his father remained

in Jamaica — Levy still would not have obtained citizenship based on her

naturalization because his parents were not “legally separat[ed].” As a result, the

statute does not implicate, much less violate, the equal protection component of the

Fifth Amendment based on gender discrimination.


       2
          Section 321(a)(1) does not apply because Levy’s mother was never naturalized.
Section 321(a)(2) does not apply because it is conditioned on the non-naturalizing parent dying
before the child turns eighteen, see INA § 321(a)(4), and Levy’s mother died after he turned
eighteen. And the second clause of § 321(a)(3) does not apply because Levy’s mother was never
naturalized and his “paternity [was] established by legitimation” when his father acknowledged
paternity. See Matter of Cross, 26 I&N 485, 486 (BIA 2015) (noting that under the Jamaican
Status of Children Act, the paternity of a child born out of wedlock is legitimated if the father
acknowledges paternity).
                                               4
               Case: 16-14726       Date Filed: 09/21/2017     Page: 5 of 5


       To the extent Levy meant to argue that § 321(a)(3) violates equal protection

because it discriminates based on legitimacy, he has abandoned that argument.

Levy’s initial brief focuses solely on gender bias and mentions legitimacy only in

passing (if at all) and without citations to authority. See Sapuppo v. Allstate

Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014) (“We have long held that an

appellant abandons a claim when he either makes only passing references to it or

raises it in a perfunctory manner without supporting arguments and authority.”).

The fact that Levy discussed a legitimacy based challenge in his reply brief does

not make up for that deficiency. See United States v. Evans, 473 F.3d 1115, 1120

(11th Cir. 2006) (“[A]rguments raised for the first time in a reply brief are not

properly before a reviewing court.”) (quotation marks omitted). As a result, we

decline to consider whether former INA § 321(a)(3) impermissibly discriminates

based on legitimacy.

       PETITION DENIED. 3




       3
         Levy moved to file a supplemental brief on potential remedies following the Supreme
Court’s decision in Sessions v. Morales-Santana, 582 U.S. __, 137 S. Ct. 1678 (2017). Because
we affirm the BIA’s final order, Levy’s motion is DENIED AS MOOT.
                                             5